Citation Nr: 0103365	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a claim seeking waiver of overpayment of death 
pension in the amount of $4,686 was timely filed.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from July 1940 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA), Debt Management Center (DMC) in St. Paul, 
Minnesota.  Subsequently, the case was transferred to the 
Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The DMC certified that the appellant was notified of the 
assessed overpayment of death pension benefits and her right 
to request a waiver of recovery on September 10, 1994.

3.  On July 24, 1997, the DMC received the appellant's 
request for waiver.

4.  No correspondence that may be construed as a request for 
waiver of recovery of the assessed overpayment at issue was 
received from the appellant within the 180-day period for a 
timely request. 



CONCLUSION OF LAW

A request for waiver of overpayment of death pension in the 
amount of $4,686 was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180-day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that 38 U.S.C.A. §§ 5302(a), 
5314(b)-(c) required that VA specify the preliminary 
determination as to the amount of debt in the notification of 
indebtedness and that such notification was the event which 
triggered the 180-day time limit to request a waiver.  See 
Narron v. West, 13 Vet. App. 223 (1999).  

In this case, the DMC certified that the appellant was 
notified of the assessed overpayment of death pension 
benefits and her right to request a waiver of recovery on 
September 10, 1994.  The DMC further certified that the 
notice was sent to the appellant's address of record and was 
not returned as undeliverable.  

On July 24, 1997, the DMC received the appellant's request 
for waiver.  The evidence of record includes no 
correspondence received within the required 180-day time 
limit which may be construed as a timely request for waiver 
of the assessed overpayment.  

The Board notes that subsequently the appellant submitted 
statements which addressed her request for entitlement to 
waiver and described her present financial problems.  The 
appellant does not allege non-receipt or a delay in her 
receipt of the September 10, 1994, notice of indebtedness.  
In fact, in the May 1998 substantive appeal the appellant's 
representative, in essence, admitted notice had been received 
but claimed the appellant had not understood the contents of 
the correspondence.  

The Court has held persons dealing with the government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 
(1947)).

The Board notes that consideration of waiver in the absence 
of a timely request is prohibited by law.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.  The Board also finds VA 
correspondence dated in July 1997 and the November 1997 
statement of the case adequately notified the appellant that 
her request for waiver had been denied because she had not 
submitted her request within the requisite time period.  

As the appellant's request for waiver was received after the 
180-day time limit had expired, the Board must conclude that 
the request was not timely filed.  There is also no legal 
basis whereby VA may grant an extension of the 180-day time 
limit in the absence of evidence of a delay in the receipt of 
the notice of indebtedness. 

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, her claim must be denied.  In Sabonis v. Brown, 
6 Vet. App. 426 (1994), the Court noted that where the law 
and not the evidence is dispositive, as is the case here, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

